                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

   KOVA BRISTOL TENN 1894, LLC,                    )
   A Florida Limited Liability Company,            )
                                                   )
           Plaintiff,                              )
                                                   )
   v.                                              )   Docket No. 2:19-cv-00084
                                                   )
   BRISTOL PRESERVATION, LLC,                      )
   A Tennessee Limited Liability Company,          )
                                                   )
           Defendant.                              )


                              AFFIDAVIT OF MITCH WALTERS


         Affiant, Mitch Walters, after being duly sworn in accordance with law, swears as follows:

         1.      I am over 18 years of age and of sound mind and body.

         2.      The information contained in this Affidavit is based upon my own personal

  knowledge and is true and accurate.

         3.      I reside in Sullivan County, Tennessee.

         4.      I am one of the owners and manager of Bristol Preservation, LLC.

         5.      Bristol Preservation, LLC owns the real property and improvements located at 6045

  Old Jonesboro Road, Bristol, Tennessee 37620, more particularly described in Special Warranty

  Deed of record in Book 3163, Book 2127, in the Office of the Register of Deeds for Sullivan

  County, Tennessee, and commonly known as the Country Club of Bristol or the Golf Club of

  Bristol (“Country Club”).

         6.      The Country Club is Tennessee’s oldest golf country club.




Case 2:19-cv-00084-DCLC-CRW Document 18 Filed 08/05/19 Page 1 of 9 PageID #: 133
         7.      In the fall of 2017, Jim Magnusson and Rick Rainville, representatives of Kova

  Golf Tenn 1894, LLC (“KOVA”), a newly formed Florida golf management company, contacted

  me about leasing and possibly purchasing the Country Club.

         8.      KOVA represented that it had an extensive history of successful golf course

  management, which I later found out to be untrue.

         9.      Relying on those representations, Bristol Preservation intended to enter into a lease

  agreement with KOVA; whereby, KOVA would operate and manage the entire Country Club,

  excepting the fitness center leased by another entity.

         10.     Accordingly, KOVA proposed initial terms for a lease agreement, attached as

  Exhibit 1, in which KOVA would lease, operate, and manage the Country Club, pay taxes and

  rent, maintain insurance, and provide “all architectural, engineering and design plans and

  specifications and cost estimate” for renovations to the Country Club.

         11.     In exchange, Bristol Preservation would lease the Country Club to KOVA and

  perform a scope of work that was mutually agreed upon by both parties.

         12.     As the relationship progressed, principals from KOVA, including Rick Rainville,

  Bill Delayo, Tracy Bradbury, and Jim Magnusson, performed multiple inspections of the Country

  Club. To my knowledge, Anthony Emma, the CEO and managing member of KOVA Companies,

  only visited the Country Club once, even though I repeatedly requested a discussion at the Country

  Club to clarify and agree upon the scope of work.

         13.     Even after these inspections, KOVA continued to represent that it would be able to

  successfully manage, operate, and improve the Country Club.

         14.     Relying on these representations, and prior to execution of the Lease, Bristol

  Preservation worked with Taff & Frye Co., Inc. to test the air quality of the Country Club and




Case 2:19-cv-00084-DCLC-CRW Document 18 Filed 08/05/19 Page 2 of 9 PageID #: 134
  remediate mold- and asbestos- containing materials. The assessment and remediation materials

  are attached as Exhibit 2.

         15.     Likewise, Bristol Preservation hired Jack Kite Co. to perform an HVAC assessment

  and repair the defects. These materials are attached as Exhibit 3.

         16.     Bristol Preservation also engaged Abingdon Roofing Co. to replace the roof on the

  clubhouse at the Country Club. The invoices for this work are attached as Exhibit 4.

         17.     This work was done prior to the execution of the lease agreement in order to keep

  the project on target as best as possible.

         18.     By April 10, 2018, when the parties executed the Lease, Bristol Preservation gave

  KOVA immediate possession of the Country Club with all pre-Lease obligations completed. A

  true and accurate copy of the Lease is attached as Document 1-1. In fact, Bristol Preservation gave

  KOVA possession of the Country Club in mid-March, prior to the execution of the Lease, in order

  to allow KOVA the opportunity to prepare for the upcoming golf season.

         19.     During this time, Bristol Preservation agreed to abate rent for mid-March and April

  2018 to allow KOVA additional cash flow. When KOVA also asked for rent to abate for June

  2018, Bristol Preservation agreed but only on the understanding that payment of all rent and

  property taxes would begin in July 2018.

         20.     After KOVA took possession of the Country Club, Bristol Preservation engaged

  multiple contractors to perform the work required by Lease Paragraph 7. See, for example, the

  invoices, work orders and communications attached as Exhibits 2-4 and Exhibit 5.

         21.     For example, Bristol Preservation offered KOVA two choices for general

  contractors— J. A. Street & Associates (“JASA”) and Burwil Contractors. KOVA chose to use




Case 2:19-cv-00084-DCLC-CRW Document 18 Filed 08/05/19 Page 3 of 9 PageID #: 135
  JASA for the remodeling projects, and Bristol Preservation engaged JASA to begin work on the

  Country Club.

         22.      Bristol Preservation approved several work requests related to the Country Club

  clubhouse, kitchen, bathrooms, exterior, and roofing.

         23.      In fact, I stressed to JASA the “sense of urgency” to complete the work “in order

  for KOVA to receive a certificate of occupancy” and requested that JASA maintain

  “communication and updates moving [forward].”

         24.      While KOVA has alleged that Bristol Preservation did not perform the required

  work, Bristol Preservation has done everything in its power to direct, approve, and pay for the

  work required by the Lease.

         25.      Moreover, Bristol Preservation has performed multiple renovations and repairs that

  were outside of its Lease obligations—e.g., removal of a wall between the bar and lobby; part of

  the complete demolition of an upstairs clubhouse restroom; removal of kitchen equipment;

  removal of a wall to the downstairs restaurant; adding ceiling tiles in the lower level of the

  clubhouse, and adding new toilets in the lower level. These additional renovations and repairs

  were directed by KOVA, and KOVA agreed to reimburse Bristol Preservation for these expenses.

  To date, KOVA has not reimbursed Bristol Preservation for these expenses.

         26.      Even after KOVA began directly communicating with JASA and dictating the

  scope of the work, Bristol Preservation remained responsive and attempted to work with KOVA.

  These direct communications between KOVA and JASA were to the exclusion of Bristol

  Preservation, and KOVA unilaterally requested that JASA complete work outside the scope of

  Bristol Preservation’s responsibilities. For example, KOVA asked JASA to repair clogged toilets

  that resulted from a golf event at the Country Club organized and operated by KOVA.




Case 2:19-cv-00084-DCLC-CRW Document 18 Filed 08/05/19 Page 4 of 9 PageID #: 136
         27.       At some point after KOVA excluded Bristol Preservation from its discussions with

  JASA, KOVA ceased communications with JASA. KOVA has never explained why it ceased

  communications.

         28.       To ensure that KOVA had every chance for success in remodeling the Country

  Club, I also provided Rick Rainville with the names of interior designers. I also asked that he

  accompany me and my wife (who knows several decorators and designers) for dinner at several

  golf clubs and restaurants in the Banner Elk, North Carolina area (approximately an hour from

  Bristol, Tennessee). Despite multiple offers, Mr. Rainville has never followed through on these

  opportunities.

         29.       Additionally, I took Mr. Rainville and several other KOVA representatives to the

  Virginian and The Olde Farm, other upscale golf clubs in the area, to give KOVA ideas of how

  other area venues are designed and succeeding.

         30.       In another attempt to complete the redesign of the interior of the clubhouse, Bristol

  Preservation agreed to speak with a design firm from Nashville. Nonetheless, this firm, or any

  other interior design firm, never contacted me or any other agent of Bristol Preservation.

         31.       In December 2018, after failing to meet its December rent and tax obligations,

  KOVA emailed a design proposal from Burwil Construction. I agreed to proceed with these design

  proposals if KOVA would first meet its contractual obligations. KOVA refused.

         32.       In January 2019, I met with Anthony Emma at KOVA’s offices in Naples, Florida

  in an attempt to reach an agreement on the scope of work and the resumption of KOVA’s rent

  payments under the Lease. Again, KOVA refused to perform its Lease obligations.

         33.       In February 2019, I attempted to arrange another meeting with Mr. Emma in

  Naples, Florida, but Mr. Emma refused to discuss. In fact, when KOVA represented that it would




Case 2:19-cv-00084-DCLC-CRW Document 18 Filed 08/05/19 Page 5 of 9 PageID #: 137
  meet with Bristol Preservation at the Country Club if Bristol Preservation paid for additional

  kitchen equipment that Bristol Preservation was not required to pay for under the Lease and an

  exorbitant water remediation bill, Bristol Preservation satisfied these requests. Nonetheless,

  KOVA refused to meet to discuss the scope of work.

          34.     To date, Bristol Preservation has spent over $200,000 in improving the Country

  Club.

          35.     Even though the Lease required KOVA to begin making Fixed Rent, Monthly

  Percentage Rent, and Food and Beverage Rent shortly after the Lease commenced, KOVA had not

  made any rent payments by August 2018 (four months after the Lease commencement date).

          36.     As such, I emailed Rick Rainville and Anthony Emma, the principals for KOVA,

  and requested an explanation for why rent had not been paid. The August 2018 emails are attached

  as Exhibit 6.

          37.     Mr. Emma responded and expressed concern over work not being completed in a

  timely manner.

          38.     On September 4, 2018, I demanded an explanation for why rent (and taxes) had not

  been paid through September 2018. The September 2018 emails are attached as Exhibit 7.

          39.     I then followed up with Mr. Rainville via phone, and he stated that the “flag was in

  the ground” and rent payments would commence.

          40.     This phone call was confirmed via email on September 6, 2018, in which I

  memorialized that “KOVA will start the monthly lease payment, the monthly property tax payment

  and the monthly sales% payment this month ( September 2018).”




Case 2:19-cv-00084-DCLC-CRW Document 18 Filed 08/05/19 Page 6 of 9 PageID #: 138
         41.     Mr. Rainville confirmed this payment arrangement when he emailed on September

  14, 2018, and introduced Ryan Bosco, KOVA’s Corporate Controller, who would be able “to

  discuss electronic process for future lease rent payments for The Golf Club of Bristol.”

         42.     KOVA did not make its first Fixed Rent payment until October 4, 2018, and this

  payment was $5,000 for September’s Fixed Rent.

         43.     This amount was deficient by $1,250—annual rent is $75,000, payable in monthly

  installments of $6,250—and late by nearly three weeks.

         44.     On October 18, 2018, three days after it was due, KOVA made its full October

  Fixed Rent payment.

         45.     On November 13, 2018, KOVA made its full November Fixed Rent payment, as

  well as a $3,750 payment for percentage rent.

         46.     KOVA has made no additional rent payments.

         47.     In the 17 months KOVA has occupied the Country Club, it has made only one on-

  time Fixed Rent payment and one percentage rent payment, which is in addition to the fact that

  KOVA took over three months to reimburse Bristol Preservation for utilities, which KOVA agreed

  to pay directly.

         48.     KOVA has never provided any documentation for Tenant’s Gross Revenue or Food

  and Beverage Gross Revenue, making it impossible to determine its percentage rent payment

  obligations.

         49.     To date, KOVA is in arrears for Fixed Rent in the amount of $76,250, excluding its

  obligations for Monthly Percentage Rent and Food and Beverage Rent.




Case 2:19-cv-00084-DCLC-CRW Document 18 Filed 08/05/19 Page 7 of 9 PageID #: 139
         50.     The 2018 property taxes for the Country Club were $13,230 (Sullivan County; due

  on February 28, 2019) and $11,213 (City of Bristol; due on January 7, 2019). The tax notices are

  attached as Exhibit 8.

         51.     Prior to execution of the Lease, KOVA agreed “to pay a monthly reimbursement,

  to Bristol Preservation (Lessor), for amortized state and local real estate taxes for the leased

  property.” The December 20, 2017, Term Sheet is attached as Exhibit 1.

         52.     On multiple occasions, e.g., in the communications in Exhibits B and C, I

  demanded that KOVA pay its monthly reimbursement for taxes.

         53.     After failing to make any tax payments, I reminded KOVA of its obligations on

  January 7, 2019. This email is attached as Exhibit 9.

         54.     To date, KOVA has failed to pay taxes, as required by the Lease, and Bristol

  Preservation has had to meet these obligations.

         55.     Additionally, KOVA has never provided proof of insurance for a commercial

  general liability policy or a worker’s compensation policy, as required by the Lease.

         56.     Finally, KOVA has failed to perform its promises that it was a professional and

  competent golf management company; in fact, the Country Club is the only golf course listed as

  under KOVA’s management on KOVA’s website. A July 29, 2019, screenshot is attached as

  Exhibit 10.

         57.     On April 25, 2018, I received a letter from Country Club member Charles Garnett,

  expressing concern over KOVA’s actions. The letter is attached as Exhibit 11.

         58.     KOVA “arbitrarily” cancelled his membership.

         59.     Mr. Garnett was distrustful of KOVA’s ability to manage the Country Club, and he

  was skeptical of the Bristol community’s abiding good will given KOVA’s actions.




Case 2:19-cv-00084-DCLC-CRW Document 18 Filed 08/05/19 Page 8 of 9 PageID #: 140
Case 2:19-cv-00084-DCLC-CRW Document 18 Filed 08/05/19 Page 9 of 9 PageID #: 141
